Dismiss and Opinion Filed January 12, 2022




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00646-CV

                        JENNIFER THOMPSON, Appellant
                                    V.
                           DAN WILLEMS, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-02643-D

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Garcia
                              Opinion by Justice Myers
       Appellant’s brief in this case is overdue. By postcard dated December 8, 2021,

we notified appellant the time for filing her brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file her brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).
                /Lana Myers//
210646f.p05     LANA MYERS
                JUSTICE




              –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JENNIFER THOMPSON, Appellant                 On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-21-00646-CV          V.               Trial Court Cause No. CC-21-02643-
                                             D.
DAN WILLEMS, Appellee                        Opinion delivered by Justice Myers.
                                             Justices Molberg and Garcia
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 12th day of January, 2022.




                                       –3–